DETAILED ACTION


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. “a computer program product” is not statutory subject matter and are ineligible for patenting. See MPEP 2106 IV B l(a). On the other hand, a claim to a tangible a non-transitory computer program product is eligible statutory subject matter, i.e. it is one of the four categories of enumerated subject matter, because it is a computer element which defines structural and functional interrelationships between the computer program and other components of a computer which permit the computer program's functionality to be realized.   For the purpose of this examination claim 17 will be interpreted relating to a non-transitory computer program product to implement the steps claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamitani (US Pub. 2011/0246116).
Regarding claim 1, Kamitani discloses a distance measuring device comprising: 
a transmission element that transmits a signal (par.015 the light emitting unit is configured to output a pulse measurement beam”); 
a reception element that receives a signal transmitted by the transmission element and reflected by an object (par.015 “the light receiving unit is configured to detect a reflected beam reflected from a target measured object”), and outputs a reception signal (par.015 “and to output a reflection signal corresponding to reflected beam”) corresponding to a received signal strength (fig.7A, par.0111 “the peak value P”); 
a comparator that outputs (par.0112 “a comparison”) a first signal equal to or greater than a first threshold value (fig. 7A “Reflection signal fog”, P2) with respect to signal strength (fig. 7A, P2) and a second signal equal to or greater than a second threshold value higher than the first threshold value from the reception signal (fig. 7A “Reflection signal normal”, P1); and 
a hardware processor that distinguishes the reception signal as valid (par.0111 “the solid waveform Z1 indicated normal”) or invalid (par.0113 “the waveform determining unit 233 determines that the reflected beam is not appropriate”) from a relationship between a first time span from when the first signal becomes equal to or greater than the first threshold value until the first signal becomes less than the first threshold value (fig.7A “W2”) and a second time span from when the second signal becomes equal to or greater than the second threshold value until the second signal becomes less than the second threshold value (fig.7A “W1”).  
Regarding claims 2 and 10, Kamitani discloses the hardware processor plots a point according to the first time span and the second time span in a two-dimensional orthogonal coordinate system treating a first axis as a time span direction of the first signal and a second axis as a time span direction  of the second signal (fig. 7A, horizontal X-axis “time”) , distinguishes the reception signal as valid in a case where a position of the point is on a first axis side with respect to a threshold line according to a predetermined simply increasing function drawn in the orthogonal coordinate system, and distinguishes the reception signal as invalid in a case where the position of the point is on a second axis side (fig. 7A, vertical upward error represents y-axis, par.0111 “the solid waveform Z1 indicated normal”, par.0113 “the waveform determining unit 233 determines that the reflected beam is not appropriate”).  
Regarding claims 3 and 11, Kamitani discloses the hardware processor computes a distance to the object from a time when the transmission element transmits the signal and a time when the reception elementPage 3 of 9DOCKET NO.: 049601.024700PATENTApplication No.: tbd Preliminary Amendment - First Action Not Yet Received:receives the signal (par.003 “time of flight method….an arithmetic unit to calculate and output a distance to the measured object based on a time difference between an output time of the measurement beam and a detection time of the reflected beam”), and distinguishes the distance as valid if the reception signal for which the distance is computed is distinguished as valid, and distinguishes the distance as invalid if the reception signal for which the distance is computed is distinguished as invalid (par.0111-0113).  
Regarding claims 4 and 12, Kamitani discloses the hardware processor distinguishes the computed distance as invalid in a case where the computed distance is less than a first predetermined value (fig.7A “Reflection signal fog”, “P2/W2<P1/W1”, par.0112 “reflected from a fog….a relative low peak value P2”). 
Regarding claims 5 and 13, Kamitani discloses a memory unit that stores background information including information about a distance to an object existing in a background, wherein the hardware processor distinguishes the computed distance as invalid in a case where a difference between the distance to an object existing in the background information stored in the memory unit and the computed distance is less than a second predetermined value (par.0109 “the distance arithmetic unit 235 falls within a predetermined range, then the distance arithmetic unit 235 may store, in the output memory 238, signal data indicating that the optical window2a is unclear and contaminated”).  
Regarding claims 6 and 14, Kamitani discloses the hardware processor excludes an invalidated distance from the background information in a case where an invalidated distance exists among distances measured for storing the background information in the memory unit (par.0113 “determines that the reflected beam is not appropriate……stop the output of the calculated distance to the output memory 238”).  
Regarding claims 7 and 15, Kamitani discloses a memory unit that stores background information including information about a distance to an object existing in a background, wherein the hardware processor excludes an invalidated distance from the background information in a case where an invalidated distance exists among distances measured for storing the background information in the memory unit (par.0113 “determines that the reflected beam is not appropriate……stop the output of the calculated distance to the output memory 238”).    
Regarding claims 8 and 16, Kamitani discloses counts a number of times the distance is distinguished as invalid, and outputs an error signal in a case where a count value becomes equal to or greater than a predetermined value within a fixed period (par.0120-0121 “the counter value….N……a light rain…N is set at 2….a heavy rain….N is set at 3 to 4….The period to carry out the determination, in other words, the predetermine value N”).  
Regarding claim 9, Kamitani discloses a control method of a distance measuring device, the measuring device including 
a transmission element that transmits a signal (par.015 the light emitting unit is configured to output a pulse measurement beam”), and 
a reception element that receives a signal transmitted by the transmission element and reflected by an object, and outputs a reception signal corresponding to a received signal strength, the control method of the distance measuring device comprising: 
a step (a) of outputting a first signal equal to or greater than a first threshold value with respect to signal strength (fig. 7A “Reflection signal fog”, P2) and a second signal equal to or greater than a second threshold value higher than the first threshold value from the reception signal (fig. 7A “Reflection signal normal”, P1); and 
a step (b) of distinguishing the reception signal as valid or invalid (par.0111 “the solid waveform Z1 indicated normal”, par.0113 “the waveform determining unit 233 determines that the reflected beam is not appropriate”) from a relationship between a first time span (fig.7A W2) from when the first signal becomes equal to or greater than the first threshold value until the first signal becomes less than the first threshold value (fig.7A P2) and a second time span (fig.7A W1) from when the second signal becomes equal to or greater than the second threshold value until the second signal becomes less than the second threshold value (fig.7A P1).  
Regarding claim 17, Kamitani discloses everything as claim 1 above.  More specifically, Kamitani discloses a computer program product comprising: a non-transitory computer-readable storage medium; and instructions stored on the non-transitory computer-readable storage medium (par.0130). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642